DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PG Pub 2016/0277719) in view of Trulson et al. (U.S. PG Pub 2018/0303573).

Regarding Claim 1, Tan et al. teach a projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with a detection function, the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) comprising: 
an imaging device (Figure 7, Element 164B.  Paragraph 40);
a projection optical system (Figures 3 - 7 and 9A - 9B, Element 162.  Paragraph 37) configured to project image light (Seen in Figure 5) on a projection plane (Figures 3 - 7 and 9A - 9B, Element 200.  Paragraph 21); 
an irradiation optical system (Figure 7, Element 166.  Paragraph 40) configured to:
generate a first irradiation beam (Figure 7, Element 167.  Paragraph 40) based on a light obtained from a light source (Figure 7, Element 166.  Paragraph 40); 
output the first irradiation beam (Figure 7, Element 167.  Paragraph 40), wherein the first irradiation beam (Figure 7, Element 167.  Paragraph 40) is for detection of a detection object (Figure 7, Element 35.  Paragraph 50) on the projection plane (Figures 3 - 7 and 9A - 9B, Element 200.  Paragraph 21); 
an exposure control section (Figures 1 and 10, Element 150.  Paragraphs 22 and 64) configured to: 
perform exposure control (Figures 1 and 10, Element 150.  Paragraphs 22 and 64) of the imaging device (Figure 7, Element 164B.  Paragraph 40); and 
wherein the imaging device (Figure 7, Element 164B.  Paragraph 40) is configured to, based on the exposure period (Figures 3 – 7 and 9A – 10, Element 164B, Sub-Element Exposure Setting.  Paragraph 42), receive scattered light of the first irradiation beam (Figure 7, Element 167.  Paragraph 40) derived from the detection object (Figure 7, Element 35.  Paragraph 50); and 
an illumination control section (Figures 3 - 7 and 9A - 9B, Element 164D.  Paragraph 42) configured to perform temporal light-quantity modulation (Paragraph 42) of the light obtained from the light source (Figure 7, Element 166.  Paragraph 40).
Tan et al. is silent with regards to the light being laser light; the laser light is directed to a lens unit after collimation, and the laser light is expanded by the lens unit; and output the expanded laser light as the first irradiation beam through a lens for irradiation, an exposure control section configured to: synchronize, based on the exposure control, an exposure period of the imaging device with a modulation cycle period of temporal light-quantity modulation of the laser light; and the light source being a laser light source.
Trulson et al. teaches the light being laser light (Figure 1, Element 102.  Paragraphs 51 and 61); the laser light is directed to a lens unit (Figure 1, Element 112.  Paragraph 65 and Figure 7, Element 703.  Paragraph 108) after collimation (Figure 1, Element 110.  Paragraph 64), and the laser light is expanded (Paragraphs 108 and 117) by the lens unit (Figure 7, Element 703.  Paragraph 108); and output the expanded laser light (Paragraphs 108 and 117) as the first irradiation beam through a lens (Figure 1, Element 118  and Figure 7, Element 701.  Paragraph 108) for irradiation, an exposure control section (Figure 4, Element 401.  Paragraph 103) configured to: perform exposure control (Paragraph 103) of the imaging device (Figure 1, Element 126.  Paragraph 67 and Figure 7, Element 712.  Paragraph 115); and synchronize (Paragraph 115), based on the exposure control (Paragraph 103), an exposure period of the imaging device (Figure 1, Element 126.  Paragraph 67 and Figure 7, Element 712.  Paragraph 115) with a modulation cycle period of temporal light-quantity modulation (Paragraph 115) of the laser light, wherein the imaging device (Figure 1, Element 126.  Paragraph 67 and Figure 7, Element 712.  Paragraph 115) is configured to, based on the exposure period, receive scattered light of the first irradiation beam derived from the detection object (Figure 1, Element 106.  Paragraph 62); and the light source being a laser light source (Figure 1, Element 102.  Paragraphs 51 and 61).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the imaging and stimulation system of Trulson et al.  The motivation to modify the teachings of Tan et al. with the teachings of Trulson et al. is to reduce the cross talk between the imaging and stimulation light, as taught by Trulson et al. (Paragraph 3).

Regarding Claim 5, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein the laser light is expanded in a one-dimensional direction by the lens unit.
Trulson et al. teaches wherein the laser light is expanded (Paragraphs 108 and 117) in a one-dimensional direction by the lens unit (Figure 7, Element 703.  Paragraph 108).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the imaging and stimulation system of Trulson et al.  The motivation to modify the teachings of Tan et al. with the teachings of Trulson et al. is to reduce the cross talk between the imaging and stimulation light, as taught by Trulson et al. (Paragraph 3).

Regarding Claim 6, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. teach further comprising an image processing section (Figures 1 – 7 and 9A – 9B, Element 150.  Paragraph 57) configured to perform position detection of the detection object (Figure 7, Element 35.  Paragraph 50) based on an imaging result obtained from the imaging device (Figure 7, Element 164B.  Paragraph 40).

Regarding Claim 7, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. teach wherein the light source is an infrared light source (Figure 7, Element 166.  Paragraph 40).
Tan et al. is silent with regards to the light being laser light.
Trulson et al. teaches the light being laser light (Figure 1, Element 102.  Paragraphs 51 and 61).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the imaging and stimulation system of Trulson et al.  The motivation to modify the teachings of Tan et al. with the teachings of Trulson et al. is to reduce the cross talk between the imaging and stimulation light, as taught by Trulson et al. (Paragraph 3).

Regarding Claim 8, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 7 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to control an oscillating state of the laser light obtained from the laser light source.
Trulson et al. teaches wherein the illumination control section (Figure 4, Element 401.  Paragraph 103) is further configured to control an oscillating state (Figure 6.  Paragraph 80) of the laser light (Figure 1, Element 102.  Paragraphs 51 and 61) obtained from the laser light source (Figure 1, Element 102.  Paragraphs 51 and 61).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the imaging and stimulation system of Trulson et al.  The motivation to modify the teachings of Tan et al. with the teachings of Trulson et al. is to reduce the cross talk between the imaging and stimulation light, as taught by Trulson et al. (Paragraph 3).


Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PG Pub 2016/0277719) in view of Trulson et al. (U.S. PG Pub 2018/0303573) in view of Miyazaki et al. (U.S. PG Pub 2009/0174657).

Regarding Claim 2, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to further wherein the exposure control section is further configured to perform the exposure control of the imaging device based on a global shutter method 
Miyazaki et al. teach further comprising an exposure control section (Figure 4, Element 54.  Paragraph 67) configured to: perform exposure control of the imaging device (Paragraph 120) based on a global shutter method.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the imaging and stimulation system of Trulson et al. with the pulse width modulation of Miyazaki et al.  The motivation to modify the teachings of Tan et al. and Trulson et al. with the teachings of Miyazaki et al. is to provide an environment in which a camera is effectively utilized, as taught by Miyazaki et al. (Paragraph 7).

Regarding Claim 3, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein, when the exposure period of the imaging device is T, and the modulation cycle period of the temporal light-quantity modulation is t, the illumination control section is further configured to perform the temporal light-quantity modulation to satisfy t=T/n (where n is a positive integer).
Miyazaki et al. teach wherein, when the exposure period (Figures 6A – 6D.  Paragraphs 72 – 73) of the imaging device is T, and the modulation cycle period (Figures 6A – 6D, Element ON.  Paragraph 72) of the temporal light-quantity modulation is t, the illumination control section (Figure 4, Element 54.  Paragraph 67) is further configured to perform the temporal light-quantity modulation to satisfy t=T/n (where n is a positive integer) (Figures 6A – 6D.  Paragraphs 72 – 73).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the imaging and stimulation system of Trulson et al. with the pulse width modulation of Miyazaki et al.  The motivation to modify the teachings of Tan et al. and Trulson et al. with the teachings of Miyazaki et al. is to provide an environment in which a camera is effectively utilized, as taught by Miyazaki et al. (Paragraph 7).

Regarding Claim 4, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to perform the temporal light-quantity modulation to cause a global minimum of light quantity to become at least 50% when a duty cycle is 50% and a global maximum of the light quantity is 100%.
Miyazaki et al. teach wherein the illumination control section (Figure 4, Element 54.  Paragraph 67) is further configured to perform the temporal light-quantity modulation to cause a global minimum of light quantity to become at least 50% when a duty cycle is 50% (Figure 6B.  Paragraphs 72 – 73) and a global maximum of the light quantity is 100% (Figures 6A – 6D, Element ON.  Paragraph 72).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the imaging and stimulation system of Trulson et al. with the pulse width modulation of Miyazaki et al.  The motivation to modify the teachings of Tan et al. and Trulson et al. with the teachings of Miyazaki et al. is to provide an environment in which a camera is effectively utilized, as taught by Miyazaki et al. (Paragraph 7).


Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PG Pub 2016/0277719) in view of Trulson et al. (U.S. PG Pub 2018/0303573) in view of Silverstein et al. (U.S. PG Pub 2009/0284713).

Regarding Claim 9, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 8 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to control the oscillating state of the laser light to be unstable.
Silverstein et al. teach wherein the illumination control section (Figure 11, Element 90.  Paragraph 76) is further configured to control the oscillating state (Paragraphs 58 – 60) of the laser light (Figure 3, Element 41.  Paragraph 60) to be unstable (Paragraph 70).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the imaging and stimulation system of Trulson et al. with the uniform lasers of Silverstein et al.  The motivation to modify the teachings of Tan et al. and Trulson et al. with the teachings of Silverstein et al. is to create a uniform and speckle free image, as taught by Silverstein et al. (Paragraph 2).

Regarding Claim 10, Tan et al. in view of Trulson et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to control, based on the temporal light-quantity modulation of the laser light obtained from the laser light source, a coherence of the first irradiation beam with respect to a second irradiation beam different from the first irradiation beam.
Silverstein et al. teach wherein the illumination control section (Figure 11, Element 90.  Paragraph 76) is further configured to control, based on the temporal light-quantity modulation of the laser light (Figure 3, Element 41.  Paragraph 60) obtained from the laser light source (Figure 1, Elements 11B, 11G, and 11R.  Paragraph 19), a coherence of the first irradiation beam with respect to a second irradiation beam different from the first irradiation beam (Paragraphs 58 and 66).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the imaging and stimulation system of Trulson et al. with the uniform lasers of Silverstein et al.  The motivation to modify the teachings of Tan et al. and Trulson et al. with the teachings of Silverstein et al. is to create a uniform and speckle free image, as taught by Silverstein et al. (Paragraph 2).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625